IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MEACHIE DAVILA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3317

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed March 1, 2016.

An appeal from an order of the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

Meachie Davila, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See State v. Wright, 180 So. 3d 1043 (Fla. 1st DCA 2015).

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.